 

EXHIBIT 10.1

AMENDMENT TO

WARRANT Exercise Agreement

 

 

This Amendment to Warrant Exercise Agreement (this “Amendment”), dated July 15,
2019, is by and between Biocept, Inc., a Delaware Corporation (the “Company”)
and the undersigned holder (the “Holder”) of warrants to purchase shares of the
Company’s common stock, par value $0.0001 per share. The Company and the Holder
hereby agree to amend that certain Warrant Exercise Agreement, dated May 28,
2019, by and between the Company and the Holder (the “Agreement”) as set forth
below.  Capitalized terms used and not otherwise defined in this Amendment have
the meanings set forth in the Agreement.

1.Amendment to Section 2.1(b).  Section 2.1(b) of the Agreement is hereby
amended and restated in its entirety as follows:

(b)For a period of sixty-one (61) days after the Closing Date (as such date may
be extended pursuant to the last sentence of this paragraph, the “Option
Period”), while any of the Original Warrants are outstanding, the Holder may
elect to exercise for cash any such number of the remaining Original Warrants
then held by it by delivery of a Notice of Exercise pursuant to the terms and
conditions of the applicable Original Warrants.  Notwithstanding anything to the
contrary set forth herein, if at any time after the date hereof and prior to the
end of the Option Period, any resale registration statement with respect to the
Common Stock underlying any of the Original Warrants is not available for the
resale of any such Common Stock, for each calendar day of such unavailability,
the Option Period shall be extended by one calendar day.

2.Miscellaneous.  

(a)Except as set forth herein, the Agreement remains unchanged and in full force
and effect.

(b)Disclosure. The Company shall, on or before 5:30 p.m., New York City time, on
July 19, 2019, issue a Current Report on Form 8-K (the “8-K Filing”) disclosing
all material terms of the transactions contemplated hereby. From and after the
issuance of the 8-K Filing, the Holder shall not be in possession of any
material, nonpublic information received from the Company or any of its
respective officers, directors, employees or agents that is not disclosed in the
8-K Filing. The Company shall not, and shall cause its officers, directors,
employees and agents, not to, provide the Holder with any material, nonpublic
information regarding the Company from and after the filing of the 8-K Filing
without the express written consent of the Holder. The Company shall not
disclose the name of the Holder in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Holder or any of its affiliates, on the other hand, shall
terminate.

 

 

--------------------------------------------------------------------------------

 

(c)Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be made by email to (i) the email
address of the Holder set forth on Holders’ signature page to the Agreement or
(ii) the email address of the Company set forth on the Company’s signature page
to the Agreement, as applicable.

(d)Execution. This Amendment may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

(e)Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be determined pursuant to
the Governing Law provision of the New Warrants.

(f)Construction. The headings herein are for convenience only, do not constitute
a part of this Amendment and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Amendment will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

(g)Fees and Expenses. Except as expressly set forth herein, each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Amendment.

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned has executed this Amendment to Warrant
Exercise Agreement as of the date first written above.

 

COMPANY:

BIOCEPT, INC.

By:

 

Name:

 

Title:

 




 

 

--------------------------------------------------------------------------------

 



In Witness Whereof, the undersigned have caused this Amendment to Warrant
Exercise Agreement to be duly executed by their respective authorized
signatories as of the date first written above.

 

 

Name of Holder:

_________________________________________

 

 

Signature of Authorized Signatory of Holder:

_________________________________________

 

 

Name of Authorized Signatory:

_________________________________________

 

 

Title of Authorized Signatory:

_________________________________________

 

 

 

 

 